Exhibit 10.2

RESTATED

CERTIFICATE OF INCORPORATION

OF

DIGIRAD CORPORATION

Digirad Corporation, a corporation organized and existing under the General
Corporation Law of the State of Delaware (the “Corporation”) DOES HEREBY
CERTIFY:

FIRST: The original Certificate of Incorporation of the Corporation was filed
with the Secretary of State of Delaware on January 2, 1997.

SECOND: The Restated Certificate of Incorporation of Digirad Corporation in the
form attached hereto as EXHIBIT A has been duly adopted in accordance with the
provisions of Sections 245 and 242 of the General Corporation Law of the State
of Delaware by the directors and stockholders of the Corporation.

THIRD: The Restated Certificate of Incorporation so adopted reads in full as set
forth in EXHIBIT A attached hereto and is hereby incorporated herein by this
reference.

The undersigned has caused this Certificate to be signed this 1st day of May,
2006, and hereby certifies that the facts stated here are true.

 

By:  

/s/ Vera P. Pardee

 

Vera P. Pardee

  Senior Vice President, General Counsel
and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

ARTICLE I

The name of this corporation is DIGIRAD CORPORATION (the “Corporation”).

ARTICLE II

The address of the Corporation’s registered office in the State of Delaware is
30 Old Rudnick Lane, City of Dover, County of Kent, 19901, and the name of the
registered agent of the Corporation in the State of Delaware at such address is
CorpAmerica, Inc.

ARTICLE III

The purpose of the Corporation is to engage in any lawful act or activity for
which a corporation may now or hereafter be organized under the Delaware General
Corporation Law.

ARTICLE IV

(A) CLASSES OF STOCK. The Corporation is authorized to issue two classes of
stock, denominated “Common Stock” and “Preferred Stock.” The Common Stock shall
have a par value of $0.0001 per share and the Preferred Stock shall have a par
value of $0.0001 per share. The total number of shares of Common Stock which the
Corporation is authorized to issue is Eighty Million (80,000,000), and the total
number of shares of Preferred Stock which the Corporation is authorized to issue
is Ten Million (10,000,000), which shares of Preferred Stock shall be
undesignated as to series.

(B) ISSUANCE OF PREFERRED STOCK. The Preferred Stock may be issued from time to
time in one or more series. The Board of Directors of the Corporation (the
“Board”) is hereby authorized, by filing one or more certificates pursuant to
the Delaware General Corporation Law (each, a “Preferred Stock Designation”), to
fix or alter from time to time the designations, powers, preferences and rights
of each such series of Preferred Stock and the qualifications, limitations or
restrictions thereof, including without limitation the dividend rights, dividend
rate, conversion rights, voting rights, rights and terms of redemption
(including sinking fund provisions), redemption price or prices, and the
liquidation preferences of any wholly-unissued series of Preferred Stock, and to
establish from time to time the number of shares constituting any such series
and the designation thereof, or any of them; and to increase or decrease the
number of shares of any series subsequent to the issuance of shares of that
series, but not below the number of shares of such series then outstanding. In
case the number of shares of any series shall be decreased in accordance with
the foregoing sentence, the shares constituting such decrease shall resume the
status that they had prior to the adoption of the resolution originally fixing
the number of shares of such series.

 

-2-



--------------------------------------------------------------------------------

(C) RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS OF COMMON STOCK.

1. DIVIDEND RIGHTS. Subject to the rights, preferences, privileges, restrictions
and other matters pertaining to series of Preferred Stock that may from time to
time in the future come into existence, the holders of the Common Stock shall be
entitled to receive, when, as and if declared by the Board, out of any assets of
the Corporation legally available therefor, such dividends as may be declared
from time to time by the Board.

2. REDEMPTION. The Common Stock is not redeemable upon demand of any holder
thereof or upon demand of the Corporation except as expressly provided by
contract.

3. VOTING RIGHTS. Subject to the rights, preferences, privileges, restrictions
and other matters pertaining to series of Preferred Stock that may from time to
time in the future come into existence, the holder of each share of Common Stock
shall have the right to one vote, and shall be entitled to notice of any
stockholders’ meeting in accordance with the Bylaws of the Corporation (the
“Bylaws”), and shall be entitled to vote upon such matters and in such manner as
may be provided by law. There shall be no cumulative voting.

ARTICLE V

(A) EXCULPATION. A director of the Corporation (each, a “Director” and
collectively, the “Directors”) shall not be personally liable to the Corporation
or its stockholders for monetary damages for breach of fiduciary duty as a
Director, except for liability (i) for any breach of the Director’s duty of
loyalty to the Corporation or its stockholders, (ii) for acts or omissions not
in good faith or which involve intentional misconduct or a knowing violation of
law, (iii) under Section 174 of the Delaware General Corporation Law or (iv) for
any transaction from which the Director derived any improper personal benefit.
If the Delaware General Corporation Law is hereafter amended to further reduce
or to authorize, with the approval of the Corporation’s stockholders, further
reductions in the liability of the Directors for breach of fiduciary duty, then
a Director shall not be liable for any such breach to the fullest extent
permitted by the Delaware General Corporation Law as so amended.

(B) INDEMNIFICATION. To the extent permitted by applicable law, the Corporation
is also authorized to provide indemnification of (and advancement of expenses
to) such agents (and any other persons to which Delaware law permits the
Corporation to provide indemnification) through bylaw provisions, agreements
with such agents or other persons, vote of stockholders or disinterested
Directors or otherwise, in excess of the indemnification and advancement
otherwise permitted by Section 145 of the Delaware General Corporation Law,
subject only to limits created by applicable Delaware law (statutory or
non-statutory), with respect to actions for breach of duty to the Corporation,
its stockholders and others.

(C) EFFECT OF REPEAL OR MODIFICATION. Any repeal or modification of any of the
foregoing provisions of this Article V shall be prospective and shall not
adversely affect any right or protection of a Director, officer, agent or other
person existing at the time of, or

 

-3-



--------------------------------------------------------------------------------

increase the liability of any Director with respect to any acts or omissions of
such Director occurring prior to, such repeal or modification.

ARTICLE VI

Elections of Directors need not be by written ballot except and to the extent
provided in the Bylaws. A change in the Range (as defined in the Bylaws) may be
effected only by affirmative vote of (i) at least sixty-six and two-thirds
percent (66- 2/3%) of the Directors then in office or (ii) the holders of at
least sixty-six and two-thirds percent (66- 2/3%) of the voting power of all the
then-outstanding shares of capital stock entitled to vote. Subject to any
limitations imposed by law, vacancies, including newly created directorships,
only may be filled by affirmative vote of a majority of the Directors then in
office, though less than a quorum, or by a sole remaining Director. Subject to
any limitations imposed by law, the Board, or any individual Director, may be
removed from office at any time only with cause by the affirmative vote of the
holders of at least sixty-six and two-thirds percent (66- 2/3%) of the voting
power of all the then-outstanding shares of capital stock entitled to vote
generally in the election of Directors.

ARTICLE VII

No holder of shares of stock of the Corporation shall have any preemptive or
other right, except as such rights are expressly provided by contract, to
purchase or subscribe for or receive any shares of any class, or series thereof,
of stock of the Corporation, whether now or hereafter authorized, or any
warrants, options, bonds, debentures or other securities convertible into,
exchangeable for or carrying any right to purchase any share of any class, or
series thereof, of stock; but such additional shares of stock and such warrants,
options, bonds, debentures or other securities convertible into, exchangeable
for or carrying any right to purchase any shares of any class, or series
thereof, of stock may be issued or disposed of by the Board to such persons, and
on such terms and for such lawful consideration as in its discretion it shall
deem advisable or as the Corporation shall have by contract agreed.

ARTICLE VIII

The Corporation is to have perpetual existence.

ARTICLE IX

The Corporation reserves the right to adopt, amend or repeal any provision
contained in this Restated Certificate of Incorporation and/or any provision
contained in any amendment to or restatement of this Restated Certificate of
Incorporation, in the manner now or hereafter prescribed by statute, and all
rights conferred on stockholders herein are granted subject to this reservation;
provided, however, that no amendment, alteration, change or repeal may be made
to Article V, VI, IX, X or XI without the affirmative vote of the holders of at
least sixty-six and two-thirds percent (66-2/3%) of the outstanding voting stock
of the Corporation, voting together as a single class.

 

-4-



--------------------------------------------------------------------------------

ARTICLE X

The Board may from time to time adopt, amend or repeal the Bylaws by the
requisite affirmative vote of Directors as set forth in the Bylaws; provided,
however, that the stockholders may adopt, amend or repeal any bylaw adopted by
the Board by the requisite affirmative vote of stockholders as set forth in the
Bylaws; and, provided further, that no amendment or supplement to the Bylaws
adopted by the Board shall vary or conflict with any amendment or supplement
thus adopted by the stockholders.

ARTICLE XI

No action shall be taken by the stockholders of the Corporation except at an
annual or special meeting of stockholders called in accordance with the Bylaws,
and no action shall be taken by the stockholders by written consent. Special
meetings of the stockholders shall be called only as provided in the Bylaws.

ARTICLE XII

Advance notice of stockholder nominations for the election of Directors and of
business to be brought by stockholders before any meeting of the stockholders of
the Corporation shall be given in the manner provided in the Bylaws.

ARTICLE XIII

Whenever a compromise or arrangement is proposed between the Corporation and its
creditors or any class of them and/or between the Corporation and its
stockholders or any class of them, any court of equitable jurisdiction within
the State of Delaware may, on the application in a summary way of the
Corporation or of any creditor or stockholder thereof, or on the application of
any receiver or receivers appointed for the Corporation under the provisions of
Section 291 of Title 8 of the Delaware Code or on the application of trustees in
dissolution or of any receiver or receivers appointed for the Corporation under
the provisions of Section 279 of Title 8 of the Delaware Code order a meeting of
the creditors or class of creditors, and/or of the stockholders or class of
stockholders of the Corporation, as the case may be, to be summoned in such
manner as the said court directs. If a majority in number representing
three-fourths in value of the creditors or class of creditors, and/or of the
stockholders or class of stockholders of the Corporation, as the case may be,
agree to any compromise or arrangement and to any reorganization of the
Corporation as a consequence of such compromise or arrangement, the said
compromise or arrangement and the said reorganization shall, if sanctioned by
the court to which the said application has been made, be binding on all the
creditors or class of creditors, and/or on all the stockholders or class of
stockholders, of the Corporation, as the case may be, and also on the
Corporation.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-5-